        Case 1:04-cr-01110-DLC Document 723
                                        722 Filed 09/18/20 Page 1 of 2




                                        September 18, 2020

By ECF

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
                                                    MEMO ENDORSED
500 Pearl Street
New York, NY 10007

Re:   Ivezaj v. United States, 20-cv-4889-DLC (S.D.N.Y.)
      Rudaj v. United States, 11-cv-1782-DLC (S.D.N.Y.)
      Dedaj v. United States, 11-cv-1510-DLC (S.D.N.Y.)
      Colotti v. United States, 11-cv-1402-DLC (S.D.N.Y.)
      DiPietro v. United States, 11-cv-1556-DLC (S.D.N.Y.)
      United States v. Rudaj et al., 04-cr-1110-DLC (S.D.N.Y.)

Dear Judge Cote:

       We respectfully submit this letter on behalf of Prenka Ivezaj, Alex Rudaj,
Nikola Dedaj, Nardino Colotti, and Angelo DiPietro (the “Petitioners”) to request a
two-week extension of Petitioners’ due date and modification of the unified briefing
schedule in the above § 2255 proceedings, resulting from the criminal case of United
States v. Rudaj et al., 04-cr-1110-DLC (S.D.N.Y.). The Government joins this
request.

       Under the Court’s original joint briefing schedule, the Petitioners’ briefs are
due on September 21, 2020. Since the setting of that schedule, the Petitioners and
the Government have engaged in repeated discussions regarding the potential
resolution of some of the common issues in the cases prior to briefing. Although no
resolution has been reached, discussions are continuing, and it would be beneficial
to have two weeks of additional response time for all parties. Thus, the parties
jointly propose the following modified schedule:

October 5, 2020: Petitioners’ opening brief
December 3, 2020: Government’s response brief
December 17, 2020: Petitioners’ reply
                                        722 Filed 09/18/20 Page 2 of 2
        Case 1:04-cr-01110-DLC Document 723




      As the Petitioners were not initially on a joint schedule, this is the first
extension request for some of the Petitioners (including Nardino Colotti) and the
second extension request for others.

                                       Respectfully submitted,

                                             /s/
                                       Eunice C. Lee
                                       Counsel for Nardino Colotti

cc (via email):                               Granted. The proposed schedule
                                              governs.
Lara Pomerantz                                Dated: September 18, 2020
Jonathan Rebold
United States Attorney’s Office

David Patton
Edward Zas
Counsel for Alex Rudaj and Nikola Dedaj

Anthony DiPietro
Counsel for Angelo DiPietro

Michael Schachter
Counsel for Prenka Ivezaj
